                                          _F1l..ED         _ENTERED
                                          _lOGGED          ~RECEIV8l


                                                 NOV 1 62018                       U.S. Department       of Justice
                                                   AT GREENBELT
                                             ClERK, U.S. DISTRICT COURT
                                               OISTRICTOF MARYlAND
                                                                                   United States Attorney
                                                                          DEPUTY   District of Maryland
                                                                                   Southern Division


        Thomas M. Sullivan                  Mailing Addr;ss:                       Office Loeatioll:         DIRECT: 301-344-0173
~Assistant       U"ited Stares Attorney     6500 Chenywood Lalle, Suite 200        6406 hy Lalle, 8/1r Floor   MAIN: 301-344-4433
~       Thomas.Sl/llivan@usdoj.gov          Greenbelt, MD 20770-1249               Greenbelt, MD 20770-1249     FAX: 301-344-4516


                                                                                     July 26,2018

       Gerald W. Kelly, Jr., Esquire
       Kelly I Dorscy, P.C.
       10320 Little Patuxent Parkway
       Suite 608
       Columbia, MD 21044

                 Rc:       United States v. Bvung Bang,
                           Criminal No. ffBBl PX /9-0511

       Dear Mr. Kelly,
                                                                  .-
               This letter, together with the Sealed Supplement, confinns the plea agreement that has been
       offered to the Defendant by the United States Attorney's Office for the District of Maryland ("this
       Office"). If the Defendant accepts this offer, please have him~xecute it in the spaces provided
       below. If this offer has not been accepted by 5:00 p.m. on August 9, 2018, it will be deemed
       withdrawn. The terms of the agreement are as follows:

                                                      Offenses of Conviction

                I.     The Defendant agrees to waive indictment and plead guilty to a Criminal
       Information to be filed against himin this district, which will charge him in Count One with Wire
       Fraud, in violation of 18 U.S.C. ~ 1343,   , and in Count Two with Fraud and False Statcments, in
       violation of 26 U.S.c. ~ 7206(1). The Information also will allege criminal forfeiture, and the
       Defendant will consent to the forfeiture allegation alleged in the Information. The Defendant
       admits that he is, in fact, guilty of these offenses and will so advise the Court.

                                                    Elements of the Offenses

              2.      The elements ofthe offenses to which the Defendant has agreed to plead guilty, and
       which this Office would prove if the case went to trial, are as follows:

                     a.     Wire Fraud (Count One): (1) There was a scheme and artifice to defraud
       and to obtain money and property by materially false and fraudulent pretenses, representations,
and promises, as alleged in the Information; (2) the Defendant knowingly and willfully
participated in ~e sc.hemeand artifice to defraud, with knowledge of its fraudulent nature and with
specific intent to defraud; and (3) in execution of that scheme, the Defendant transmitted or caused
to be transmitted by means of interstate wires any writings, signs, signals, pictures, or sounds; as .
specified in the Information.

                b.      Fraud and False Statements (Count Two): (I) The Defendant made and
subscribed a return, statemel].l,or other document which was false as to a material matter; .(2) the
return, statement, or other document contained a written declaration that it was made under the
penalties of peIjury; (3) at the time of filing, the Defendant did not believe the return, statement,
or other document to be true and correct as to every material matter; and (4) the Defendant falsely
subscribed to the return, statement, or other document willfully, with the specific intent to violate
the law.

                                             Penalties

        3.      The maximum penalties provided by statute for the offenses to which the Defendant
is pleading guilty are as follows: Count One (Wire Fraud) - twenty years' imprisonment, three
years' supervised release, and a fine of the greater of $250,000 or twice the gross pecuniary gain
or gross pecuniary loss of the offense; and Count Two (Fraud and False Statements) - three years'
imprisonment, one year of supervised release, and a fine of not more than $250,000 or twice the
gross pecuniary gain or gross pecuniary loss of the offense. In addition, the Defendant must pay
$200 as a special assessment pursuant to 18 U.S.C. ~ 3013, which will be due and should be paid
at or before the time of sentencing. This Court may also order him to make restitution pursuant to
18 U.S.C. ~~ 3663, 3663A, and 3664. If a fine or restitution is imposed, it shall be payable
immediately, unless, pursuant to 18 U.S.C. ~ 3572(d), the Court orders otherwise.' The Defendant
understands that if he serves a term of imprisonment, is released on supervised release, and then
violates the conditions of his supervised release, his supervised release could be revoked---even
on the last day of the term-and the Defendant could be returned to custody to serve another period
of incarceration and a new term of supervised release. The Defendant understands that the Bureau
of Prisons has sole discretion in designating the institution at which the Defendant will serve any
term ofimprisonment imposed.

                                         Waiver of Rights

        4.      The Defendant understands that by entering into this agreement, he surrenders
certain rights as outlined below:

                 a.      If the Defendant had not entered into this agreement, he could have entered
a plea of not guilty to any charges voted by the grandjury. He would have had the right to a speedy
jury trial with the close assistance of competent counsel. That trial could be conducted by a judge,
without a jury, if the Defendant, this Office, and the Court all agreed.

              Pursuant to 18 U.S.C. ~ 3612, if the Court imposes a fine in excess of$2,500 that
remains unpaid 15 days after it is imposed, the Defendant shall be charged interest on that fine,
unless the Court modifies the interest payment in accordance with 18 U.S.C. ~ 3612(f)(3).


                                                 2
                          b.      If the Defendant elected a jury trial, the jury would be composed of twelve
          individuals selected from the community. Counsel and the Defendant would have the opportunity
          to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
          would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
          would have to agree unanimously before the Defendant could be found guilty of any count. The
          jury would be instructed that the Defendant was presumed to be innocent, and that presumption
.",   .
          could be overcome only by'proof~eyond a reasonable doubt.

                          c.    If the Defendant went to trial, the Government would have the burden of
          proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
          confront and cross-examine the Government's witnesses. The Defendant would not have to
          present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
          in his defense, however, he would have the subpoena power of the Court to compel the witnesses
          to attend.

                           d.      The Defendant would have the right to testify in his own defense if he so
          chose, and he would have the right to refuse to testify. Ifhe chose not to testify, the Court could
          instruct the jury that they could not draw any adverse inference from his decision not to testify.

                         e.      If the Defendant were found guilty after a trial, he would have the right to
          appeal the verdict and the Court's pretrial and trial decisions on the admissibility of evidence to
          see if any errors were committed which would require a new trial or dismissal of the charges
          against him. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict
          and the Court's decisions.

                          f.      By pleading guilty, the Defendant will be giving up all of these rights,
          except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
          below, to appeal the sentence. By pleading guilty, the Defendant understands that he may have to
          answer the Court's questions both about the rights he is giving up and about the facts of his case.
          Any statements the Defendant makes during such a hearing would not be admissible against him
          during a trial except in a criminal proceeding for peIjury or false statement.

                          g.      If the Court accepts the Defendant's pleas of guilty, there will be no further
          trial or proceeding of any kind, and the Court will find him guilty.

                          h.      By pleading guilty, the Defendant will also be giving up certain valuable
          civil rights and may be subject to deportation or other loss of immigration status. The Defendant
          recognizes that if he is not a citizen of the United States, pleading guilty may have consequences
          with respect to his immigration status. Under federal law, conviction for a broad range of crimes
          can lead to adverse immigration consequences, including automatic removal from the United
          States. Removal and other immigration consequences are the subject of a separate proceeding,
          however, and the Defendant understands that no one, including his attorney or the Court, can
          predict with certainty the effect of a conviction on immigration status. Defendant nevertheless
          affirms that he wants to plead guilty regardless of any potential immigration consequences.



                                                            3
                             Advisory Sentencing Guidelines Apply

        5.      The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. 99 3551-3742 (excepting 18 U.S.C. 99 3553(b)(I) and 3742(e» and 28
U.S.C. 99 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonabl~.sentence.

                          Factual and Advisory Guidelines Stipulation

        6.      This Office and the Defendant understand, agree, and stipulate to the Statement of
Facts set forth in Attachment A hereto which this Office would prove beyond a reasonable doubt,
and set forth the following applicable sentencing guidelines factors:

                                    Count One (Wire Fraud)

               a.      Pursuant to United States Sentencing Guidelines ("U.S.S.G.")    9 2B I.I (a),
the base offense level is 7.

                b.    An additional 18-level enhancement applies, pursuant to U.S.S.G.
9 2BI.I(b)(I)(J), because the intended loss amount reasonably foreseeable to the Defendant
exceeded $3,500,000 but did not exceed $7,500,000.

                c.    An additional 2-level enhancement applies, pursuant to U.S.S.G.
92Bl.I(b)(I0)(C), because the offense involved sophisticated means and the defendant
intentionally engaged in or caused the conduct constituting sophisticated means.

              d.     An additional 2-level enhancement applies, pursuant to U.S.S.G. 93B1.3,
because the Defendant abused a position of public trust in a manner that significantly facilitated
the commission or concealment of the offense.

               e.     The adjusted offense level for Count One is 29.

                            Count Two (Fraud and False Statements)

               f.      Pursuant to U.S.S.G. 99 2TI.4(a)(I) and 2T4.1(1), the base offense level is
22, because the tax loss was more than $1,500,000 but not more than $3,500,000.

               g.     An additional 2.1evel enhancement applies, pursuant to U.S.S.G.
9 2Tl.l(b)(I), because the Defendant failed to report or to correctly identify the source of income
exceeding $10,000 in any year from criminal activity.

                 h.     An additional 2-level enhancement applies,        pursuant    to U.S.S.G.
9   2TI.I(b)(2), because the offense involved sophisticated means.



                                                4
                i.     The adjusted offense level for Count Two is 26.

                                               Grouping

                j.      Pursuant to u.S.S.G.   9 3D1.2(b), Count   One and Count Two group. The
total adjusted offense level thus is 29.

                k.      This Office does not oppose a 2-level reduction in the Defendant's adjusted
offense level, pursuant to U.S.S.G. 9 3El.l(a), based upon the Defendant's apparent prompt
recognition and affirmative acceptance of personal responsibility for his criminal conduct. This
Office agrees to make a motion pursuant to U.S.S.G. 9 3El.l(b) for an additionall-level decrease
in recognition of the Defendant's timely notification of his intention to plead guilty. This Office
may oppose any adjustment for acceptance of responsibility if the Defendant (a) fails to admit each
and every item in the factual stipulation; (b) denies involvement in the offense; (c) gives conflicting
statements about his involvement in the offense; (d) is untruthful with the Court, this Office, or the
United States Probation Office; (e) obstructs or attempts to obstruct justice prior to sentencing; (f)
engages in any criminal conduct between the date of this agreement and the date of sentencing; or
(g) attempts to withdraw his pleas of guilty. If the Defendant obtains a 3-1evel reduction, the final
offense level thus will be 26.

        7.      The Defendant understands that there is no agreement as to his criminal history or
criminal history category, and that his criminal history could alter his offense level ifhe is a Career
Offender or if the instant offense was a part of a pattern of criminal conduct from which he derived
a substantial portion of his income.

        8.       This Office and the Defendant agree that with respect to the calculation of the
advisory guidelines range, no other offense characteristics, sentencing guidelines factors, potential
departures or adjustments set forth in the United States Sentencing Guidelines will be raised or are
in dispute. The Defendant reserves the right to argue for any factor under 18 U.S.C. 9 3553(a) that
could take the sentence outside of the advisory guidelines range, and will notify the Court, the
United States Probation Officer and government counsel at least 14 days in advance of sentencing
of the facts or issues he intends to raise.

                                      Obligations of the Parties

        9.      At the time of sentencing, this Office will recommend a reasonable sentence
consistent with the factors outlined in 18 U.S.c. S 3553(a). In addition, this Office will recommend
that the Court impose a judgment of full restitution to any victims.

        10.    It is an express condition precedent of this agreement that the Defendant enter into
a binding guilty plea to a criminal Information to be filed in the Circuit Court for Montgomery
County, Maryland, charging him with the following criminal offenses: (I) Theft Scheme Over
$100,000, in violation of Maryland Criminal Law, Section 7.104(g); and (2) Misconduct In Office,
in violation of Maryland common law. This Office has not made any agreement with the
Defendant as to whether any term of imprisonment imposed in the Montgomery County Circuit
Court will run concurrent or consecutive to any term of imprisonment imposed by this Court. The

                                                   5
Defendant and this Office agree to recommend that any sentence imposed in the Montgomery
County Circuit Court shall be served in the Bureau of Prisons; however, this Office does not
control any such decision, and the recommendation may not be permitted by the Bureau of Prisons
or applicable law.

        11.   The parties reserve the right to bring to the Court's attention at the time of
sentencing, and the Court will be entitled to consider, all relevant information concerning the
Defendant's background, character and conduct.

                                             Restitution

         12.     The Defendant agrees to the entry ofa Restitution Order for the full amount of the
victim's losses, including the losses sustained by the victim of the count of conviction and the
losses sustained in all of the offenses described in the Statement of Facts (Attachment A to this
plea agreement). The Defendant agrees to the entry of a Restitution Order in the full amount of
the victims' losses, which will be determined prior to sentencing and which is at least
$6,705,669.37 to Montgomery County, Maryland, followed by $2,335,913.00 to the Internal
Revenue Service. The Defendant agrees that, pursuant to 18 U.S.C. 993663 and 3663A and
99 3563(b)(2) and 3583(d), the Court may order restitution of the full amount of the actual, total
loss caused by the offense conduct set forth in the factual stipulation. Pursuant to 18 U.S.C.
9 3663(a)(3) and 9 3663A(a)(3), the Defendant agrees that the persons or entities to whom
restitution shall be paid include Montgomery County, Maryland; the State of Maryland; the United
States Department of the Treasury; and the Internal Revenue Service.

         13.    The Defendant further agrees that he will fully disclose to the probation officer and
to the Court, subject to the penalty ofpeIjury, all information, including but not limited to copies
of all relevant bank and financial records, regarding the current location and prior disposition of
funds obtained as a result of the criminal conduct set forth in the factual stipulation as well as any
funds that may be available as substitute assets for the purpose of restitution. The Defendant
further agrees to take all reasonable steps to retrieve or repatriate any such funds and to make them
available for restitution. If the Defendant does not fulfill this provision, it will be considered a
material breach of this plea agreement, and this Office may seek to be relieved of its obligations
under this agreement.
                                               Forfeiture

        14.     The Defendant understands that the Court will, upon acceptance of his guilty plea,
enter an order of forfeiture as part of his sentence, and that the order of forfeiture may include
assets directly traceable to his offense, substitute assets, and/or a money judgment equal to the
value of the property derived from, or otherwise involved in, the offense. Specifically, the Court
will order the forfeiture of all proceeds obtained or retained as a result of the offense. The
Defendant agrees to a forfeiture order directing a money judgment in the amount of$6,705,669.37.
The Defendant agrees to consent to the entry of orders of forfeiture for such property and waives
the requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the
forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. This Office agrees to seek the Attorney General's
approval to apply forfeited assets to any Restitution Order.


                                                  6
                      Assisting the Government with Regard to the Forfeiture

         15.    The Defendant agrees to assist fully in the forfeiture of the foregoing assets. The
Defendant agrees to disclose all of his assets and sources of income to the United States, and to
take all steps necessary to pass clear title to the forfeited assets to the United States, including but
not limited to executing any and all documents necessary to transfer such title, assisting in bringing
any assets located outside of the United States within the jurisdiction of the United States, and
taking whatever steps are necessary to ensure that assets subject to forfeiture are not sold,
disbursed, wasted, hidden or otherwise made unavailable for forfeiture. The Defendant further
agrees that he will not assist any third party in asserting a claim to the forfeited assets in an ancillary
proceeding and that he will testify truthfully in any such proceeding.

                               Waiver of Further Review of Forfeiture

        16.     The Defendant further agrees to waive all constitutional, legal, and equitable
challenges (including direct appeal, habeas corpus, or any other means) to any forfeiture carried
out in accordance with this Plea Agreement on any grounds, including that the forfeiture
constitutes an excessive fine or punishment. The Defendant also agrees not to challenge or seek
review of any civil or administrative forfeiture of any property subject to forfeiture under this
agreement, and will not assist any third party with regard to such challenge or review or with
regard to the filing of a petition for remission of forfeiture.

                                 Collection of Financial Obligations

        17.     The Defendant expressly authorizes the U.S. Attorney's Office for the District of
Maryland to obtain a credit report in order to evaluate the Defendant's ability to satisfy any
financial obligation imposed by the Court.

        18.    In order to facilitate the collection of financial obligations to be imposed in
connection with this prosecution, the Defendant agrees to disclose fully all assets in which the
Defendant has any interest or over which the Defendant exercises control, directly or indirectly,
including those held by a spouse, nominee or other third party.

        19.    Within 21 calendar days of the date of the entry of the Defendant's pleas of guilty,
the Defendant will submit a completed financial statement to the United States Attorney's Office,
in a form this Office prescribes and as it directs. The Defendant promises that the financial
statement and disclosures will be complete, accurate and truthful, and understands that any willful
falsehood on the financial statement will be a separate crime and may be punished under 18 U.S.C.
~ 1001 by an additional five years of incarceration and a fine.
                                           Waiver of Appeal

      20.      In exchange for the concessions made by this Office and the Defendant in this plea
agreement, this Office and the Defendant waive their rights to appeal as follows:



                                                     7
                a.      The Defendant knowingly waives all right, pursuant to 28 U.S.C. ~ 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statutes to which the Defendant is pleading guilty are unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statutes.

                b.      The Defendant and this Office knowingly waive all right, pursuant to 18
U.S.C. ~ 3742 or otherwise, to appeal whatever sentence is imposed (including the right to appeal
any issues that relate to the establishment of the advisory guidelines range, the determination of
the Defendant's criminal history, the weighing ofthe sentencing factors, and the decision whether
to impose and the calculation of any term of imprisonment, fine, order of forfeiture, order of
restitution, and term or condition of supervised release), except as follows: (i) the Defendant
reserves the right to appeal any term of imprisonment to the extent that it exceeds any sentence
above the advisory guidelines range resulting from an offense level of 26; (ii) this Office reserves
the right to appeal any term of imprisonment to the extent that it is below any sentence within the
advisory guidelines range resulting from an adjusted base offense level of26.

                c.      Nothing in this agreement shall be construed to prevent the Defendant or
this Office from invoking the provisions of Federal Rule of Criminal Procedure 35(a), or from
appealing from any decision thereunder, should a sentence be imposed that resulted from
arithmetical, technical, or other clear error.

                d.     The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

                             Obstruction or Other Violations of Law

        21.      The Defendant agrees that he will not commit any offense in violation of federal,
state or local law between the date of this agreement and his sentencing in this case. In the event
that the Defendant (i) engages in conduct after the date of this agreement which would justify a
finding of obstruction of justice under U.S.S.G. ~ 3Cl.I, or (ii) fails to accept personal
responsibility for his conduct by failing to acknowledge his guilt to the probation officer who
prepares the Presentence Report, or (iii) commits any offense in violation offederal, state or local
law, then this Office will be relieved of its obligations to the Defendant as reflected in this
agreement. Specifically, this Office will be free to argue sentencing guidelines factors other than
those stipulated in this agreement, and it will also be free to make sentencing recommendations
other than those set out in this agreement. As with any alleged breach of this agreement, this
Office will bear the burden of convincing the Court of the Defendant's obstructive or unlawful
behavior and/or failure to acknowledge personal responsibility by a preponderance of the evidence.
The Defendant acknowledges that he may not withdraw his guilty pleas because this Office is
relieved of its obligations under the agreement pursuant to this paragraph.




                                                 8
                                         Court Not a Party

        22.     The Defendant expressly understands that the Court is not a party to this agreement.
In the federal system, the sentence to be imposed is within the sole discretion of the Court. In
particular, the Defendant understands that neither the United States Probation Office nor the Court
is bound by the stipulation set forth above, and that the Court will, with the aid of the Pre-Sentence
Report, determine the facts relevant to sentencing. The Defendant understands that the Court
cannot rely exclusively upon the stipulation in ascertaining the factors relevant to the determination
of sentence. Rather, in determining the factual oasis for the sentence, the Court will consider the
stipulation, together with the results of the pre-sentence investigation, and any other relevant
information. The Defendant understands that the Court is under no obligation to accept this
Office's recommendations, and the Court has the power to impose a sentence up to and including
the statutory maximum stated above. The Defendant understands that if the Court ascertains
factors different from those contained in the stipulation set forth above, or if the Court should
impose any sentence up to the maximum established by statute, the Defendant cannot, for that
reason alone, withdraw her guilty plea, and will remain bound to fulfill all of her obligations under
this agreement. The Defendant understands that neither the prosecutor, her counsel, nor the Court
can make a binding prediction, promise, or representation as to what guidelines range or sentence
the Defendant will receive. The Defendant agrees that no one has made such a binding prediction
or promise.

                                         Entire Agreement

        23.      This letter supersedes any prior understandings, promises, or conditions between
this Office and the Defendant and, together with the Sealed Supplement, constitutes the complete
plea agreement in this case. The Defendant acknowledges that there are no other agreements,
promises, undertakings or understandings between the Defendant and this Office other than those
set forth in this letter and the Sealed Supplement and none will be entered into unless in writing
and signed by all parties.

       If the Defendant fully accepts each and every term and condition of this agreement, please
sign and have the Defendant sign the original and return it to me promptly.


                                              Very truly yours,

                                               Robert K. Hur
                                               United States Attorney


                                       By:disRac)
                                              Thomas M. Sullivan
                                              Erin B. Pulice
                                              Assistant United States Attorneys




                                                  9
        I have read this agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it, and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney, and I do not wish to
change any part of it. I am completely satisfied with the representation of my orney.


/t!.-.z.f::=-2-c /    :i?
Date


        I am the attorney for Byung Bang. I have carefully reviewed every part of this agreement,
including the Sealed Supplement, with him. He advises me that he understands and accepts}ts
tenns. To my knowledge, his decision to enter into this agreement is an informed and vol;;n'tary
one.                                                                                       .



<2;+ 2~ ZiJID                               ~~-
                                            ~0
  ate




                                                10
